Kellogg, J. (dissenting):
By the bill of lading under which the defendant at Green Island, N. Y., received the carload of gunny bagging from the plaintiff for shipment to Covington, Ky., the defendant was to deliver it to the connecting carrier on the route to its destination, and it was agreed as to each carrier over any of the routes that if the property was not taken by the consignee within forty-eight hours (holidays excepted) after notice of its arrival, it might be stored and the storage charges and freight should be a lien thereon, and that a reasonable charge might be made for use of tracks, or for detention of car, after the car *364has been held forty-eight hours (exclusive of holidays) for loading or unloading, which charge is to be added to all other charges thereunder, and the property may be held subject to the lien thereon, and that the freight and all other lawful charges accruing upon the property, if required, shall be paid before delivery.
The car arrived at the Covington yards of the Chesapeake and Ohio Bailway Company March sixteenth, and notice to the consignee of the arrival was given the seventeenth, although the car was not actually upon the siding of the consignee ready for unloading until the morning of the twenty-first. On the twenty-second the Chesapeake and Ohio Eailway Company’s agent told the shipping and receiving clerk of the consignee that he better unload the car and save demurrage. He replied he did not know'whether they would accept it or not. The reply was, “if you don’t, give me notice.” On the twenty, fourth the consignee notified the consignor by wire, and confirmed it by letter the following day, that it would not receive the bagging but would return it, and a correspondence ensued, the plaintiff seeking to induce the consignee to accept-the property. April first formal notice of the rejection of the bagging was given by the consignee to the Chesapeake and Ohio Eailway Company, which notice also stated, “and will thank you to return same at the expense of the shipper over the same routing as received.” But the consignee had no authority to charge the expense of the return to the plaintiff, and evidently the return would not be made on such a notice.
April twentieth the plaintiff delivered to defendant an indemnity agreement requesting it to stop the bagging for it before delivery to the consignee and have it returned, in consideration of which it agreed to indemnify defendant and save it harmless from any suit, legal proceedings, loss, damage, expense, counsel fee, costs and charges arising from or caused by its attempting to comply with the request. It concluded: “The full meaning and intent of this agreement being that you are to act as agent in this transaction.” Pursuant to that agreement, at defendant’s request, the Chesapeake and Ohio Eailway Company, on the eighteenth day of June, shipped the goods over its line and the defendant’s line to the plaintiff at Green *365Island, N. Y., with charges thereon of thirty-eight dollars for demurrage and required payment thereof before the delivery of the car to the plaintiff. The defendant duly notified the plaintiff of the arrival of the car and that the freight charges were forty-one dollars and eighty-two cents and demurrage charges of thirty-eight dollars and asked payment before delivery. The plaintiff offered to pay the freight but refused to pay anything on account of demurrage.
In response to the defendant’s request that the Chesapeake and Ohio Railway Company permit a delivery of the goods without a payment of the demurrage charges, it notified the defendant that it could not legally authorize the delivery without payment, but would recommend to the Car Service Association a refund of that portion which should be refunded, and asked if a delivery could not be effected in that way. This suggestion was communicated to the plaintiff, but it preferred to sell its bagging to the defendant rather than to make this reasonable adjustment, and brought this action. If the plaintiff had paid the demurrage it might have obtained a refund of any excess charges through the Car Service Association or by application to the Interstate Commerce Commission.
The defendant might well have rested its case upon the indemnity agreement. As plaintiff’s agent it was justified in accepting a conditional delivery of the property, and agreeing that an absolute delivery to the plaintiff should not be given until the thirty-eight dollars demurrage was paid. The plaintiff cannot repudiate the acts of its agent and recover the property or its value without payment of the charges.
Independent of that agreement the defendant was well within its rights in refusing delivery until the demurrage was paid. A common carrier must accept property delivered to it by a connecting carrier in the usual course of business, and forward it towards its destination, and must receive it upon the usual terms on which such shipments are made. If charges connected with the transportation follow the property, if required it must collect them before delivery to the consignee. The shipment of the property, the possession by the defendant and its authority to deliver it to the consignee are subject to such condition. The terminal carrier cannot know *366whether the charges are reasonable or not. It is enough for its protection that the charges purport to be connected with the shipment, and such as in the ordinary course of business might properly exist. It cannot refuse to receive freight because it is not satisfied that the charges against it are in all respects legal. It must accept the freight and continue the transportation with reasonable dispatch. Holding the property until it is satisfied that it can safely take its chances as to the validity of each item charged against it, as a condition of delivery, would be unreasonable. Defendant had no choice whether or not it would receive the property subject to the charges stated, and it, therefore, is not in any manner responsible for their validity, and cannot be made liable for a conversion of the bagging by a refusal to deliver before payment of the charges.
If the plaintiff’s position is right the defendant would be liable if it refused to receive the property subject to the collection of the charges, and would be liable if it refused to deliver the property without payment of the charges.^ We need not, therefore, inquire whether or not the demurrage charges of thirty-eight dollars were valid in all respects. It was the duty of the defendant to refuse to deliver until payment unless the connecting carrier otherwise directed. A carrier in interstate commerce has a lien for the freight and any charges attending the transportation. (Wabash Railroad Co. v. Pearce, 192 U. S. 179.)
The Chesapeake and Ohio Railway Company had the right to charge demurrage and hold the freight until payment thereof according to its rules which were filed with the Interstate Commerce Commission, and it would be illegal for it not to collect proper demurrage as a condition of delivery; it must observe its rules and treat all shippers alike.
The plaintiff knew the bagging was rejected. It also knew that the consignee was not paying the return freight and that it had given no directions which made it hable therefor. It, therefore, knew that the bagging remained at Covington subject to its order. It elected not to ask a return, but was evidently trying to induce the consignee to- reconsider its position. , Notice by the railway company to it of the rejection would havagiven it.no additional information. It had knowl*367edge of all the facts. Under the circumstances, therefore, a notice by the company was unnecessary and would have been without effect.
The car was not placed for delivery on the siding of the consignee until March twenty-first, and demurrage should, therefore, have been computed from the twenty-second or twenty-third. The evidence indicates that it was computed from the eighteenth. It is clear that the railroad company was entitled to charge demurrage. Apparently the charge is about four or five dollars too much. But the plaintiff will not lose the money if it pays the charge. A tribunal exists which will informally hear its complaint and grant relief.
The defendant has acted strictly within its rights and no cause of action has been shown. The plaintiff, by refusing to receive the freight after due notice, according to the defendant’s rules on file with the Interstate Commerce Commission, is liable for demurrage at Green Island. The defendant has established its counterclaim and is entitled to judgment thereon.
The judgment should, therefore, be reversed, with costs, and the defendant should have judgment for its counterclaim, with interest and costs at the Trial Term.
Lyon, J., concurred.
Judgment affirmed, with costs.